DETAILED ACTION
1.	This action is made Final in response to applicant’s Amendments / Request for Reconsideration filed 11/18/22.  Claims 7 and 11 are cancelled; claims 12-13, 15 are withdrawn; claims 1, 17 and 20 are amended.  Claims 1-6, 8-10, 14, 16-20 are examined below.  

Priority
2.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application No. 15/203422 or 13/787175, fails to provide adequate support in the manner provided by the first paragraph of 35 U.S.C. 112(a) for claims 1-6, 8-10, 14, 16-20 of this application. Specifically, independent claim 1 comprises subject matter pertaining to the spine member extending “from the toe towards the heel of the golf club” that does not have adequate support in the subject parent application. From MPEP 2163, 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
	Drawings from parent applications 15/203422 or 13/787175  - PG Pub. No. 2014/0256463 do not show a heel to toe bracing member. The detailed description does not provide express teaching of the spine member extending from the toe towards the heel. At paragraph [0072] of PG Pub. No. 2014/0256463, the spine member is taught to be arranged “at different portions of the interior surface”. This fails to expressly, inherently or implicitly teach a bracing member as claimed – extending “from the toe towards the heel” of the golf club.  At paragraphs [0081], [0082], [0088] and [0095], the disclosure is directed to bracing member species distinct from the claimed and elected bracing member. Moreover, the disclosure merely states that the bracing member may be “differently configured, oriented, and/or located”, which fails to provide adequate support that applicant had possession of a bracing member that is specifically claimed to extend in heel to toe direction. In applicant’s view, the disclosure of paragraphs [0081], [0082], [0088] and [0095] would provide support for any orientation and location of the bracing member so long as one ordinary skill in the art would be enabled to make the golf club. Examiner respectfully traverses this broad and legally deficient view. In sum, there is not express, inherent or implicit support in Parent applications 15/203422 or 13/787175  - PG Pub. No. 2014/0256463 to establish that applicant had possession of the claimed bracing member configuration at the time of their respective filings. 



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-6, 8-10, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Pub. No. 2014/0256463) in view of Hayase et al. (US Pub. No. 2011/0177881).
With respect to claim 1, Knight teaches a golf club head 102 comprising: a face 112 having an outer surface configured for striking a ball and a rear surface opposite the outer surface; a front 124, a rear 126, a toe 122, and a heel 120; a body 108 joined to the face around peripheral edges of the face 112 and extending rearwardly from the face 112, the body including a club head crown portion 116 and a club head sole portion 118, wherein the body 108 defines an interior cavity 106 surrounded by an interior surface (Fig.’s 1-7); and a bracing member 130 positioned within the interior cavity 106 and including a spine member 138 spaced from a portion of the interior surface, a first leg 135 having a first end contacting the interior surface and a second end connected to the spine member, a second leg having a first end spaced from the first end of the first leg and contacting the interior surface, and a second end connected to the spine member, a third leg having a first end spaced from the first end of the first leg and from the first end of the second leg and contacting the interior surface, and a second end connected to the spine member, and a fourth leg having a first end spaced from the first end of the first leg and from the first end of the second leg and from the first end of the third leg and contacting the interior surface, and a second end connected to the spine member (Fig.’s 1-7; paragraphs [0067], [0072]-[0075])
Knight teaches wherein the spine member extends from the front to back as opposed to the toe towards the heel of the golf club head. Examiner cites to analogous art reference Hayase et al. for its teaching of a bracing member spine 20 being arranged from the toe towards the heel portion (Fig.’s 1-5; paragraphs [0160]-[0162]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to orient the bracing member of Knight is heel to toe direction. The motivation to combine is to “contribute(s) to the improvement of the hitting sound” (Hayase et al. – paragraph [0163]). The proposed modification is considered to have a reasonable expectation of success as Knight contemplates designing the spine with adjustments to “orientation” and “other features” (paragraph [0077]).
With respect to claim 2, Knight teaches wherein the first ends of each of the first, second, third, and fourth legs contact the interior surface adjacent the sole portion; wherein the bracing member 130 connects the first, second, third and fourth legs (Fig.’s 1-7; paragraph [0074]).
With respect to claims 3-5, Knight teaches wherein the spine member 138 includes a first end and a second end and an elongated body extending therebetween Id., further including a fifth leg having a first end contacting the interior surface and a second end connected to the first end of the spine member, further including a sixth leg having a first end contacting the interior surface and a second end connected to the second end of the spine member Id.
With respect to claim 6, Knight teaches wherein the first ends of the first and second legs are positioned to one side of the spine member and the first ends of the third and fourth legs are positioned to another side of the spine member (Fig.’s 1-7).
With respect to claims 8-9, Knight teaches wherein the spine member 138, the first leg, the second leg, the third leg, and the fourth leg are all integrally formed as one piece (paragraphs [0076], [0079]; Fig.’s 1-7); wherein the bracing member 130 is constructed of a polymer (paragraph [0076]).
With respect to claim 10, Knight teaches wherein the spine member, the first leg, the second leg, the third leg, and/or the fourth leg is constructed from titanium (paragraph [0076]).
With respect to claim 14, Knight teaches wherein the spine member 138 includes a first end and a second end and a curvilinear body extending therebetween (“curved” – paragraph [0075]).
With respect to claim 16, Knight inherently teaches both a combined designed mass of the first and third leg and combined designed mass of the second and fourth leg. Knight does not expressly disclose these numeric values. However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  Here, Knight, at paragraphs [0076]-[0077], Knight recognizes that the “mass” of the bracing member can be used to “affect the center of gravity” of the club. Moreover, Knight further contemplates altering the bracing member “to add weight to an area of the head 102, in order to achieve strategic weighting, such as locating the CG and/or affecting MOI”. Even more notably, Knight teaches wherein the bracing member can be designed to have “heavier” portions in the “front”, back, or either side” by using “heavier or thicker” trusses/legs to create weight. Or the designer can “reduce weight” by designing lighter or thinner legs/trusses in other portions of the bracing member. In view of these teachings, one ordinary skill in the art at the time of applicant’s effective filing would have found it obvious to design the first and second legs to have a greater mass (i.e. scaling up the mass) than the second and fourth. This will expectantly produce a designed CG or weighting of the club head biased towards the location of the first and third leg.  As one ordinary skill in the art would recognize, CG positioning determines ball flight and varies based on the golfer’s swing path, face/ball impact area.  Increased mass at the first and third leg, achieved through selecting a heavier material or thicker legs, will be beneficial to golfer’s that would benefit from a CG biased in the region of the first and third leg. 
With respect to claims 17 and 19, Knight as modified by Hayase teaches wherein the interior surface is an interior surface of the sole portion (Fig.’s 1-7); wherein the bracing member 130 comprises an inherent length extending across the width of the sole portion (Hayase – the motivation to combine is the same as stated above), and wherein the spine of Knight comprises a cross-sectional shape with a spine height and spine width (inherent the elongated shape of the spine 138 of Knight). Admittedly, Knight does not disclose the length of the bracing member, or a spine height and width. However, secondary reference Hayase teaches the following features to be known in the art: wherein the bracing member 20 comprises a length extending across the width of the club head sole portion at least 50% of a largest width of the club head sole portion (paragraph [0217]) and wherein the spine comprises a cross-sectional shape with a spine height that is at least two times a spine width (paragraphs [0016], [0213], [0216]). The motivation to combine is the same as stated above. The proposed modification is considered to have a reasonable expectation of success. Knight contemplates designing the spine with adjustments to “size” (paragraph [0077]). Moreover, the spine can be structured as claimed while still being spaced from the interior surface. 
With respect to claim 18, Knight inherently teaches bracing member weight. Knight does not expressly disclose this numeric value. However, at paragraph [0077], Knight recognizes that the weight of the bracing member can be used to “affect the center of gravity” of the club. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select a weight for the bracing member, including within the claimed range, via routine experimentation. The motivation to do so it so provide a desired CG of the club, as Knight recognizes the bracing member weight to “affect the center of gravity”. 
With respect to claim 20, Knight teaches wherein the spine 138 is spaced from the interior surface (Fig.’s 1-7), which inherently comprises a distance. Knight does not expressly disclose this numeric value. However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04.  Here, Knight shows a small spacing from the spine to the interior surface, with the Drawings of both applicant’s invention and Fig.’s 1-7 of Knight appearing very similar. Moreover, Knight expressly teaches wherein the bracing member serves to improve the resonance of the sole, thereby producing a more desirable feel and sound of the club. To this extent, any differences in the inherent spacing of Knight and applicant’s claimed range of spacing is not considered to produce a differently performing golf club and is considered obvious in the art.  


Response to Arguments
7.	Applicant's arguments filed 11/18/22 have been fully considered but they are not persuasive.
	Applicant argues that parent application 13/787175, published as US Pub. No. 2014/0256463, provides support for the claim limitation requiring the spine to extend “from the toe towards the heel” and therefore the Knight reference is not usable as prior art. Examiner respectfully traverses. From MPEP 2163, 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003). Drawings from parent applications 15/203422 or 13/787175  - PG Pub. No. 2014/0256463 do not show a heel to toe bracing member. The detailed description does not provide express teaching of the spine member extending from the toe towards the heel. At paragraph [0072] of PG Pub. No. 2014/0256463, the spine member is taught to be arranged “at different portions of the interior surface”. This fails to expressly, inherently or implicitly teach a bracing member as claimed – extending “from the toe towards the heel” of the golf club.  At paragraphs [0081], [0082], [0088] and [0095], the disclosure is directed to bracing member species distinct from the claimed and elected bracing member. Moreover, the disclosure merely states that the bracing member may be “differently configured, oriented, and/or located”, which fails to provide adequate support that applicant had possession of a bracing member that is specifically claimed to extend in heel to toe direction. In applicant’s view, the disclosure of paragraphs [0081], [0082], [0088] and [0095] would provide support for any orientation and location of the bracing member so long as one ordinary skill in the art would be enabled to make the golf club. Examiner respectfully traverses this broad and legally deficient view. In sum, there is not express, inherent or implicit support in Parent applications 15/203422 or 13/787175  - PG Pub. No. 2014/0256463 to establish that applicant had possession of the claimed bracing member configuration at the time of their respective filings. As such, Knight remains prior art. 
	Lastly, applicant argues that modifying the secondary reference to incorporate the claimed bracing member would render Hayase inoperable for its intended purposes. Examiner notes Hayase is not being used as a primary reference being modified. Rather, Hayase is being cited for its teaching of a bracing member spine 20 being arranged from the toe towards the heel portion (Fig.’s 1-5; paragraphs [0160]-[0162]). One ordinary skill in the art would have found it obvious to orient the bracing member of Knight is heel to toe direction in the manner as taught by Hayase. The motivation to combine is to “contribute(s) to the improvement of the hitting sound” (Hayase et al. – paragraph [0163]).


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Horacek et al. (US Pub. No. 2007/0275792).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711